DETAILED ACTION
Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9 recites the limitation "conductive material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 thru 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warabino US 8,587,064 B2.  Warabino discloses (see, for example, FIG. 2A-5B) a method of manufacturing an integrated circuit comprising: forming a buried cavity 11 in a semiconductor body 10, etching selective portions to form one or more openings 12, depositing dielectric material 13, and depositing conductive material 14.  The first layer of conductive material 14 forms a first plate of a capacitor buried in the semiconductor body 10 and the dielectric layer 13 provides a dielectric of said capacitor.
	Regarding claim 2, see, for example, FIG. 5B wherein Warabino discloses the semiconductor body 10, dielectric material 13, and conductive material 14 wherein each of these structures inherently comprise components of a capacitor (i.e. two electrical conductors separated by a dielectric material).
	Regarding claim 3, see, for example, column 3, lines 42-46 wherein Warabino discloses depositing dielectric material 13 comprising using chemical vapor deposition (CVD). 
Regarding claim 4, see, for example, column 3, lines 47-50 wherein Warabino discloses depositing conductive material 14 comprising using CVD. 
.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warabino US 8,587,064 B2 as applied to claims 1-5 above, and further in view of IT 102016000019688 (Toia et al. US 2017/0250253 A1).  Warabino does not disclose leaving a hollow portion within the deposited conductive material.  However, IT 102016000019688 (Toia et al. US 2017/0250253 A1) discloses (see, for example, FIG. 1) a method of manufacturing an integrated circuit comprising a hollow portion 20.  On page 7 of the translation or paragraph [0025-0027] of US 2017/0250253 A1, Toia discloses a partially hollow region and depends on the filling method used and does not modify operation of the integrated semiconductor device.  It would have been obvious to one of ordinary skill in the art to have a hollow portion in order to use different filling methods based on the preferences of the user without modifying operation of the integrated semiconductor device.

9.	Claims 7 thru 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warabino US 8,587,064 B2 as applied to claims 1-5 above, and further in view of Delpech et al. US 7,378,692 B2.  Warabino discloses (see, for example, FIG. 2A-5B) a method of .
	Regarding claim 8, Warabino in view of Delpech does not clearly disclose the layer of dielectric material including carrying out a deposition using one of a CVD technology or an ALD technology; however, it would have been obvious to one of ordinary skill in the art to use one of these methods in order to lay down a smooth layer in a compact process, and further, it is considered a matter of obvious design choice to select a known process according to the preferences of the user.
Regarding claim 9, see, for example, column 3, lines 47-50 wherein Warabino discloses depositing conductive material 14 comprising using CVD. 
	Regarding claim 10, see, for example, FIG. 6b wherein Delpech discloses depositing second conductive material 8c sealing said one or more openings.
	
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warabino US 8,587,064 B2 in view of Delpech et al. US 7,378,692 B2 as applied to claims 7-10 above, and further in view of further in view of IT 102016000019688 (Toia et al. US 2017/0250253 A1).  Warabino in view of Delpech does not disclose leaving a hollow portion within the deposited conductive material.  However, IT 102016000019688 (Toia et al. US 2017/0250253 A1) discloses (see, for example, FIG. 1) a method of manufacturing an integrated circuit comprising a hollow portion 20.  On page 7 of the translation or paragraph [0025-0027] of US 2017/0250253 A1, Toia discloses a partially hollow region and depends on the filling method used and does not modify operation of the integrated semiconductor device.  It would have been obvious to one of ordinary skill in the art to have a hollow portion in order to use different filling methods based on the preferences of the user without modifying operation of the integrated semiconductor device.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Eugene Lee
February 23, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815